DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 10, 11, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edel (US PAT 6,954,060)[Previously Cited], in view of Wolf et al. (US PAT 4,182,982), hereinafter Wolf .

With respect to claim 1, Edel discloses a method of measuring current through a coil comprising a plurality of coil windings (See coils [2] and [10] in figure 16 of Edel), comprising: connecting a current sensing resistor (See [R1] in figure 16 of Edel) to a subset of the plurality of coil windings to directly measure a current through the subset of the plurality of coil windings (See [2] in figure 16 of Edel); measuring a voltage drop across the current sensing resistor (See Col. 8, line 65-Col. 9, line 7 of Edel); and determining a current and phase of the coil from the measured current and voltage (See Col. 8 line 51-Col. 9 line 14 of Edel) but fails to disclose determining a fractional current of the coil from the measured current and voltage. However, Wolf does disclose determining a fractional current of the coil from the measured current and voltage (See Col. 3, line 59-Col. 4, line 11 of Wolf in view of Col. 8, lines 15-26 of Wolf). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Edel to include the method steps disclosed by Wolf because doing so ensures an accurate yet safe (for critical components) current/ voltage measurement technique.
With respect to claims 2 and 11, the combination of Edel and Wolf discloses the method of claim 1, wherein the coil is a secondary winding used in a wireless power transfer system comprising a rectifier that converts an alternating current on the secondary winding into a direct current for application to a load (See claim 1 of Edel in view of Col. 6, lines 29-35 of Edel).
With respect to claim 10, Edel discloses a current sensing device for measuring current through a coil comprising a plurality of coil windings (See coils [2] and [10] in figure 16 of Edel), comprising: a current sensing resistor (See [R1] in figure 16 of Edel) connected to a subset of the plurality of coil windings (See [2] in figure 16 of Edel) to directly measure current through the subset of the plurality of coil windings (See Col. 8, line 65-Col. 9, line 7 of Edel); a voltage sensor that measures a voltage drop across the current sensing resistor (See Col. 8, line 65-Col. 9, line 7 of Edel); and a processor that determines a current and phase of the coil from the measured current and voltage (See Col. 8 line 51, - Col. 9 line 14 of Edel) but fails to disclose a system that determines a fractional current of the coil from the measured current and voltage. However, Wolf does disclose a system that determines a fractional current of the coil from the measured current and voltage (See Col. 3, line 59-Col. 4, line 11 of Wolf in view of Col. 8, lines 15-26 of Wolf). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system disclosed by Edel to include the features disclosed by Wolf because doing so ensures an accurate yet safe (for critical components) current/ voltage measurement system.

With respect to claim 18, the combination of Edel and Wolf discloses the device of claim 10, wherein the coil windings comprise one of Litz wire, printed circuit board traces, and conductive filaments (See element [2] in figure 16 of Edel).
With respect to claim 19, the combination of Edel and Wolf discloses the device of claim 10, wherein the coil windings are impedance matched and tightly coupled via mutual inductance with each other (See Col. 7, lines 26-35 of Edel).
With respect to claim 20, the combination of Edel and Wolf discloses the device of claim 11, wherein the wireless power transfer system comprises one of an inductive system and a capacitively coupled system (See Col. 8, lines 35-50 of Edel).

Claim 3, 5, 6, 7, 8, 9, 12, 14, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Edel and Wolf as applied to claim 2 above, and further in view of (Edel US PAT 6,522,517) [Previously Cited], hereinafter Edel". 

With respect to claims 3 and 12, the combination of Edel and Wolf discloses the method of claim 2, but fails to disclose further comprising digitizing the measured voltage and providing the measured voltage to a rectifier controller that determines the fractional current and phase of the coil and controls the operation of the rectifier. However, Edel” does disclose digitizing the measured voltage and providing the measured voltage to a rectifier controller that determines the fractional current and phase of the coil and controls the operation of the rectifier (See Col. 39, lines 53-62 of Edel”). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by the combination of Edel and Wolf to include the method steps of Edel” because doing so ensures reliable and stable power output delivery. 
With respect to claims 5 and 14, the combination of Edel, Wolf and Edel” discloses the method of claim 3, further comprising calculating a total current I through the secondary winding as I = {Sigma[(Vn/Rn/n)|}*m, where Vn is a measured voltage for each sampled secondary winding, Rn is a resistance for each current sensing resistor of each sampled secondary winding, n is a number of coil windings sampled, and m is a total number of coil windings of the coil (See Col. 8, lines 5-50 of Edel”).
With respect to claims 6 and 15, the combination of Edel, Wolf and Edel” discloses the method of claim 3, further comprising calculating a total current of the coil as I = n(V/Rz), where n is the number of coil windings of the coil, V is the measured voltage, and Rz is an impedance of the current sensing resistor (See Col. 11, lines 15-37 of Edel”).
With respect to claim 7, the combination of Edel and Wolf discloses the method of claim 1, but fails to disclose further comprising selecting the current sensing resistor to at least one of (a) limit inductance to prevent out-of-phase subtraction when measured current returns to the plurality of coil windings and (b) reduce impact of inductance while keeping heating and power loss to a minimum. However, Edel” does disclose further comprising selecting the current sensing resistor to at least one of (a) limit inductance to prevent out-of-phase subtraction when measured current returns to the plurality of coil windings and (b) reduce impact of inductance while keeping heating and power loss to a minimum (See Col. 10, lines 10-45 of Edel”). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by the combination of Edel and Wolf to include the method steps of Edel” because doing so ensures precession current detection. 
With respect to claims 8 and 16, the combination of Edel and Wolf discloses the method of claim 2, but fails to disclose further comprising selecting the current sensing resistor to have a value R>>X, where X = 27 * L * f, where L is an inductance of the secondary winding, and f is a frequency of the alternating current on the secondary winding. However, Edel” does disclose further comprising selecting the current sensing resistor to have a value R>>X, where X = 27 * L * f, where L is an inductance of the secondary winding, and f is a frequency of the alternating current on the secondary winding (See Col. 28, lines 21-30 of Edel”). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by the combination of Edel and Wolf to include the method steps of Edel” because doing so ensures precession current detection.
With respect to claims 9 and 17, the combination of Edel, Wolf and Edel” discloses the method of claim 8, wherein R >nX, where n is a number of coil windings of the coil (See Col. 8, lines 35-50 of Edel).
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the prior art of record neither shows nor suggests the combination of method steps further comprising calculating a total current I through the secondary winding as I = nV/sqrt(2R + 2pi * L * f), where n is the number of coil windings of the secondary winding, V is the measured voltage, R is a resistance of the current sensing resistor, L is an inductance of the secondary winding, and f is a frequency of the alternating current on the secondary winding.
With respect to claim 13, the prior art of record neither shows nor suggests the combination of structural elements wherein the processor determines a total current I through the secondary winding as I = nV/sqrt(2R + 2x * L * f), where n is a number of coil windings of the secondary winding, V is the measured voltage, R is a resistance of the current sensing resistor, L is an inductance of the secondary winding, and f is a frequency of the alternating current on the secondary winding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2003/0155813 discloses an alternator/inverter with dual H-bridge and automatic 
voltage regulation.
US PAT 5,990,640 discloses a motor control apparatus.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858